Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a liquid crystal display with specific pixel structure. The pixel structure involves two adjacent pixel electrodes that are in two different layers and being adjoined to an adjoiner. Further, the orthographic projections of the pixel electrodes overlap with the orthographic projection of a data line. Examiner conducted search to find these limitations, but could not find them from the search. 

Kim et al (PGPUB 2009/0027325 A1) – Kim teaches different pixel electrodes 510 and 520 overlapping the orthographic projection of data lines 200-da. However, Kim does not specifically teach the pixel electrodes being in two different layers. 
Park et al (PGPUB 2020/0271987 A1) – Park teaches pixel electrodes PE1-3 as shown in Fig. 16A. Each of the pixel electrodes overlap with DL1-3 and DDL1-3. However, Park does not specifically teach the pixel eletrodes being disposed on different layers.
Nagashima et al (PGPUB 2011/0006975 A1) – Nagashima teaches two adjacent pixels overlapping the data line DL2 as shown in Fig. 3. However, Nagashima does not specifically teach the pixel electrodes being on different layers. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691